PER CURIAM
*446Under ORS 183.400, petitioner seeks a judicial determination of the validity of four administrative rules adopted by the Bureau of Labor and Industries, arguing that OAR 839-005-0005, OAR 839-005-0010, OAR 839-005-0205, and OAR 839-005-0206 are unconstitutionally overbroad under the free exercise clauses in Article I, sections 2 and 3, of the Oregon Constitution. Having reviewed petitioner's arguments, we conclude that the rules challenged by him are valid.
OAR 839-005-0005, OAR 839-005-0010, OAR 839-005-0205, and OAR 839-005-0206 held valid.